BILLINGS, Chief Judge.
Custody proceeding. The Circuit Court of Scott County modified the custody portion of a dissolution decree and awarded respondent-father the principal custody of the parties’ eight-year-old son.
The transcript of the hearing held on the motion to modify shows the judgment is based on findings of fact which are not clearly erroneous. There is evidence of changes of circumstances since the custody was vested in appellant-mother.
We defer to the trial court’s judgment that the interests of the child will be best *233served by granting respondent-father custody-
No error of law appears and an opinion would have no precedential value.
Judgment affirmed. Rule 84.16(b).
All concur.